Citation Nr: 1027567	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  07-12 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. 
Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left knee disorder. 

2.  Entitlement to service connection for a neck disorder. 

3.  Entitlement to service connection for a lumbar spine 
disorder. 

4.  Entitlement to service connection for gastroesophageal reflux 
disease (GERD)/hiatal hernia, to include as secondary to 
posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for irritable bowel 
syndrome, to include as secondary to PTSD. 

6.  Entitlement to service connection for erectile dysfunction, 
to include as secondary to PTSD. 

7.  Entitlement to an initial rating in excess of 30 percent for 
PTSD. 

8.  Entitlement to a rating in excess of 10 percent for residuals 
of a shell fragment wound of the right knee with synovitis. 

9.  Entitlement to an initial compensable evaluation for a scar 
of the right buttock.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to November 
1970.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the St. Louis, Missouri, 
Regional Office (RO).  By a rating action in July 2006, the RO 
granted service connection for PTSD, evaluated as 30 percent 
disabling, effective January 6, 2006; and scar of the right 
buttock, evaluated as 0 percent, effective January 6, 2006.  That 
rating action also denied service connection for a left knee 
disorder, a neck disorder, and a lumbar spine disorder, as well 
as a claim for a compensable evaluation for residuals of a shell 
fragment wound of the right knee with synovitis.  Subsequently, 
in August 2006, the RO denied claims for service connection for 
hiatal hernia/GERD, erectile dysfunction, and irritable bowel 
syndrome.  By an April 2009 rating decision, the RO granted a 10 
percent rating for the right knee disability, effective from 
January 6, 2006.

(The issue of entitlement to an increased rating for residuals of 
a shell fragment wound of the right knee with synovitis is 
addressed in the remand that follows the decision below.)  


FINDINGS OF FACT

1.  A left knee disorder was not manifested during military 
service and is not otherwise attributable to military service.  

2.  A neck disorder, diagnosed as degenerative joint disease of 
the cervical spine, was not manifest in service and is not 
attributable to service; arthritis was not shown within the 
initial post-service year.  

3.  A lumbar spine disorder was not manifest in service and is 
not attributable to service.  

4.  The Veteran's hiatal hernia and GERD are not attributable to 
military service and are not caused or made worse by service-
connected PTSD.  

5.  There is no competent evidence that the Veteran has erectile 
dysfunction or irritable bowel syndrome.  

6.  The Veteran's right buttock scar is a 4.25 cm x 0.3 cm 
superficial, non-symptomatic scar; functional impairment is not 
demonstrated.  

7.  The Veteran's PTSD is manifested by ongoing symptoms of 
nightmares, sleep impairment, depression, and anxiety, with 
irritability, occasional panic attacks, and some isolative 
tendencies; his psychiatric symptoms result in disability no 
worse than that causing occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks.  




CONCLUSIONS OF LAW

1.  The Veteran does not have a left knee disability that is the 
result of disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2009).  

2.  The Veteran does not have a neck disability that is the 
result of disease or injury incurred in or aggravated by active 
military service, and arthritis of the cervical spine may not be 
presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 
1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2009).  

3.  The Veteran does not have a lumbar spine disability that is 
the result of disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2009).  

4.  The Veteran does not have a hiatal hernia or GERD that is the 
result of disease or injury incurred in or aggravated by active 
military service; neither GERD nor a hiatal hernia is proximately 
due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009); 38 C.F.R. § 3.310 
(2006).  

5.  The Veteran does not have irritable bowel syndrome that is 
the result of disease or injury incurred in or aggravated by 
active military service; irritable bowel syndrome is not 
proximately due to or the result of service-connected disability.  
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2009); 38 C.F.R. § 3.310 
(2006).  

6.  The Veteran does not have erectile dysfunction that is the 
result of disease or injury incurred in or aggravated by active 
military service; erectile dysfunction is not proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303 (2009); 38 C.F.R. § 3.310 (2006).

7.  The criteria for an initial compensable rating for a right 
buttock scar have not been met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1-4.7, 4.31, 
4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2008).

8.  The criteria for an initial rating in excess of 30 percent 
for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 4.1, 
4.3, 4.7, 4.130, Diagnostic Code 9411 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; and to indicate which information and 
evidence VA will obtain and which information and evidence the 
claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b).  The United States Court of Appeals for 
Veterans Claims (Court) has held that VCAA notice should be 
provided to a claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if VCAA 
notice is provided after the initial decision, such a timing 
error can be cured by subsequent readjudication of the claim, as 
in a statement of the case (SOC) or supplemental SOC (SSOC).  
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).  

In this case, VA satisfied its duty to notify by means of a 
letter dated in March 2006 from the RO to the Veteran which was 
issued prior to the RO decisions in July and August 2006.  An 
additional letter was issued in January 2009.  Those letters 
informed the Veteran of what evidence was required to 
substantiate the claims decided herein and of his and VA's 
respective duties for obtaining evidence.  The Board finds that 
the content of those letters complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty 
to notify.  He was provided an opportunity at that time to submit 
additional evidence.  In addition, the April 2007 SOC, the April 
2009 and the January 2010 SSOC provided the Veteran with an 
additional 60 days to submit additional evidence.  Thus, the 
Board finds that the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of the 
claims decided herein.  

It also appears that all obtainable evidence identified by the 
Veteran relative to the claims decided by this decision has been 
obtained and associated with the claims file, and that neither he 
nor his representative has identified any other pertinent 
evidence, not already of record, that would need to be obtained 
for a proper disposition of these claims.  It is therefore the 
Board's conclusion that the Veteran has been provided with 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.  

The Veteran has been afforded VA examinations on the issues 
decided herein.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
The examinations were conducted by medical professionals who 
reviewed the medical records, solicited history from the Veteran, 
and provided information necessary to decide the service 
connection issues and the two rating issues addressed in this 
decision.  Nieves-Rodriguez v. Peake, 22 Vet. App 295 (2008).  

Accordingly, the Board finds that VA has satisfied its duty to 
notify and assist the Veteran in apprising him as to the evidence 
needed, and in obtaining evidence under the VCAA.  Therefore, no 
useful purpose would be served in remanding these matters for yet 
more development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the Veteran.  The Court has held that such remands are 
to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

II.  Factual Background

The Veteran served on active duty from October 1967 to November 
1970.  His DD Form 214 indicates that he was awarded the National 
Defense Service Medal, the Republic of Vietnam Campaign Medal 
with 60 device, the Vietnam Campaign Medal, the Vietnam Service 
Medal with 1 Silver Star and 2 Bronze Service Star.  An amendment 
shows the Purple Heart.  His entry examination, conducted in 
October 1967, was negative for any complaints or findings of a 
left knee disorder, a neck disorder, a lumbar spine disorder, a 
gastrointestinal disorder (including hiatal hernia, GERD, or 
irritable bowel syndrome), or erectile dysfunction.  In January 
1968, the Veteran was seen at the dispensary for complaints of 
upset stomach; no pertinent diagnosis was reported.  On the 
occasion of his separation examination, in August 1970, the 
Veteran reported a history of back trouble and frequent 
indigestion; clinical evaluation of the spine and the abdomen 
were normal.  The examination did not reflect any complaints or 
findings of a left knee disorder, a neck disorder, or erectile 
dysfunction.  

The Veteran filed an initial claim for service connection (VA 
Form 21-526) in July 1978 seeking compensation for hearing loss.  

On a VA examination in October 1978, examination of the digestive 
system revealed no organic enlargement, no point tenderness, and 
no abdominal surgical scars.  The examiner noted only one scar 
was located with the help of the Veteran; it was a well-healed 
non-tender vertical scar on the outer aspect of the right 
buttock.  The examiner reported no functional defects involving 
the right buttock and right knee regions.  The pertinent 
diagnoses were no shrapnel detected in the right buttock and 
right knee; shell fragment wound, superficial, right buttock, 
asymptomatic.  

By a rating action in March 1979, the RO granted service 
connection for residuals of a shell fragment wound of the right 
knee, evaluated as 0 percent from July 24, 1978.  

In a statement in support of claim (VA Form 21-4138), received in 
January 2006, the Veteran indicated that he was seeking to 
establish service connection for PTSD, service connection for 
erectile dysfunction secondary to PTSD, service connection for a 
gastrointestinal disorder, service connection for a bilateral 
knee disorder, and service connection for back conditions.  The 
Veteran indicated that, while working on a highway in An Khe in 
August 1968, the left front wheel of an earth mover he was 
driving hit an anti-tank mine; as a result, he received injuries 
to his knees, neck and back.  The Veteran noted that he received 
a Purple Heart for those injuries.  

Submitted in support of the Veteran's claim was a statement of 
stressors, dated in May 2006, wherein he described several 
incidents that he experienced in combat in Vietnam.  Also 
submitted in support of the claim were buddy statements from 
individuals who served with the Veteran; they reported being 
mortared, ambushed, mined, booby trapped, and shot at.  In one 
statement from M.B., dated in March 2006, it was noted that the 
Veteran was a dozer operator and that he hit at least one mine 
while he was with the 59th; M. B. indicated that they lost some 
good friends.  

The Veteran was afforded a VA examination in June 2006.  At that 
time, it was noted that the Veteran had a scar at the right lower 
buttock, which had been there since his release from active duty.  
The pertinent diagnosis was a scar of the right lower buttock, 
measuring 6 cm x 0.2 cm.  It was hypopigmented, flat, and without 
noted tissue loss or restriction in range of motion in 
surrounding joints or without loss of musculature in the 
surrounding area.  

The Veteran was also afforded an examination for evaluation of 
his PTSD in June 2006.  The Veteran reported flashbacks, 
intrusive thoughts of Vietnam, sleep disturbance due to recurring 
nightmares, anxiety, low energy, anger outbursts, and 
irritability.  The Veteran indicated that he had been married for 
35 years, with 4 children; he reported a good relationship with 
his wife and his children.  While he had no "close" friends, 
the Veteran reported having many friends, and he stated that he 
is involved in numerous community volunteer activities.  On 
mental status examination, it was noted that the Veteran appeared 
clean, neatly groomed, and appropriately and casually dressed.  
Speech was unremarkable; psychomotor activity was also 
unremarkable.  He was described as cooperative, friendly, relaxed 
and attentive.  Affect was normal and mood was anxious.  He was 
fully oriented.  Thought process and content were unremarkable.  
No delusions were noted.  No inappropriate behavior was observed.  
The Veteran did not report any panic attacks, or homicidal or 
suicidal thoughts.  Impulse control was good and he was able to 
maintain minimum personal hygiene.  Remote memory was normal; 
however, recent memory was mildly impaired.  The diagnosis was 
PTSD.  The examiner assigned a global assessment of functioning 
(GAF) score of 60.  The examiner noted that the score reflected 
sleep disturbance and moderate symptoms in social functioning.  

In July 2006, the Veteran's claims folder was reviewed by a VA 
examiner who concluded that there were no records of any 
treatment for GERD, irritable bowel syndrome, or erectile 
dysfunction.  The examiner stated that the available service 
records were completely absent any treatment for the above 
conditions.  The examiner indicated that review of the medical 
literature did not support a conclusion that PTSD caused the 
physiological conditions.  The examiner concluded that the 
conditions were not related to PTSD; nor was there any medical 
evidence or literature to support the conclusion that the 
conditions were aggravated by the Veteran's PTSD.  

The Veteran was afforded a VA examination in November 2007.  At 
that time, the Veteran indicated that both of his knees were 
injured while he was operating an earthmover and hit a mine.  He 
was blown out of his machine and landed about 50 feet away.  He 
was treated at a hospital in Vietnam with traction for his knee 
and his back.  The Veteran stated that he also injured his 
cervical and lumbar spine as a result of the explosion.  He 
stated that he continued to have pain in the upper cervical area 
and the right lower spine area.  It was noted that the Veteran 
walked with a limp.  During a review of the systems, the Veteran 
denied any erectile dysfunction.  Following an examination, the 
Veteran was diagnosed with bilateral knee strain.  The Veteran 
was also diagnosed with degenerative joint disease of the 
cervical spine and lower lumbar strain.  The examiner stated that 
it was less likely than not that the left knee, lumbar spine and 
neck conditions were a result of the accident during service.  
The examiner explained that there was no treatment report in the 
file related to bilateral knee and cervical and lumbar spine 
conditions; he also noted that the current examination showed 
muscle strain in the cervical and lumbar areas.  

VA progress notes dated from November 2007 to June 2008 reflect a 
history of GERD.  

The Veteran was afforded another VA examination in February 2009.  
At that time, the Veteran gave a history of receiving a grazing 
shot in the lateral right buttock from an AK 47 round in 1968; he 
was treated with a field dressing and returned to duty.  The 
wound healed and has never caused him any problem.  According to 
the Veteran, the pain he is describing in the "hip" area 
derived from the landmine explosion injury in service.  
Examination revealed a vertical scar on the lateral side of the 
right buttock; the scar measured 0.3 cm in width and 4.25 cm in 
length.  There was no tenderness to palpation and no adherence to 
the underlying tissue.  The examiner also related that there was 
no limitation of motion or loss of function due to the scar.  
There was no underlying tissue damage.  There was no skin 
ulceration or breakdown of the skin over the area of the scar.  
The examiner stated that the location of the Veteran's pain was 
not associated with the gunshot wound scar or his hip; rather, 
the pain was located in his right sacroiliac joint.  The 
diagnosis was superficial scar from gunshot wound.  

A PTSD examination was also conducted in February 2009.  It was 
noted that the Veteran did not receive outpatient treatment for a 
mental disorder; he stated that he has never received any 
treatment for behavior health issues.  The Veteran indicated that 
every three months, he experiences dizzy spells and has been told 
that he grinds his teeth.  He was told by a dentist that those 
spells were related to tension associated with his PTSD.  The 
Veteran reported that he experiences anxiety and the most 
prominent symptom was poor sleep.  He has never taken any 
medication for his PTSD symptoms.  It was noted that the Veteran 
remained married to his wife, to whom he had been married for 38 
years.  They have 4 children.  He noted that they have a 
supportive relationship with their children.  The Veteran also 
reported that he belongs to several social clubs; however, they 
also reported that he has become less interested in leisure and 
recreational activities since his last examination, and it was 
difficult for him to go out and socialize.  It was further noted 
that the Veteran reported increased nervousness and anxiety 
around a lot of people.  

On mental status examination, he was described as clean and 
neatly groomed.  Psychomotor activity was unremarkable.  His 
speech was clear and unremarkable.  He was cooperative.  His 
affect was normal.  His mood was described as hopeless, 
depressed, edgy and accepting.  The Veteran was fully oriented.  
Thought process and content were unremarkable.  No delusions were 
noted.  Judgment and insight were intact.  The Veteran stated 
that he had had a few panic attacks in the past.  No homicidal or 
suicidal ideations were noted.  Impulse control was fair.  The 
Veteran reported being uncomfortable in public places; he stated 
that he experienced anxiety when he traveled.  The Veteran 
reported increased nervousness with occasional panic attacks 
since his last examination.  He also reported intrusive thoughts 
of combat.  Memory was intact.  It was noted that the Veteran 
continued to work full time, although he had had increased 
absenteeism.  The examiner assigned a GAF score of 58, which 
denotes moderate symptoms with worsening discomfort in public 
places.  The examiner also reported major difficulty in sleep 
with nightmares, incidents of anxiety with occasional panic 
attacks, and social withdrawal.  

III.  Service Connection

Service connection is warranted for disability "resulting from 
personal injury suffered or disease contracted in line of duty, 
or for aggravation of a preexisting injury suffered or disease 
contracted in line of duty."  38 U.S.C. § 1110.  To establish a 
right to compensation for a present disability, a Veteran must 
show: "(1) the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service"--the so-
called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 
1167 (Fed. Cir. 2004).  Holton v. Shinseki, 557 F.3d 1362 (2009).  

For a showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  If the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303(b) (2009).  

Service connection may also be established for disability that is 
proximately due to or the result of a service- connected disease 
or injury.  38 C.F.R. § 3.310(a) (2006); See Harder v. Brown, 5 
Vet. App. 183, 187 (1993).  An October 2006 amendment to 38 
C.F.R. § 3.310 sets a standard by which a claim based on 
aggravation of a non-service-connected disability by a service-
connected one is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's ruling 
in Allen v. Brown, 7 Vet. App. 439 (1995) (which allowed for 
secondary service connection on an aggravation basis), it was 
made clear in the comments to the regulation that the changes 
were intended to place a burden on the claimant to establish a 
pre-aggravation baseline level of disability for the non-service-
connected disability before an award of service connection based 
on aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the recent change amounts to a 
substantive change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was pending 
before the regulatory change was made, the Board will consider 
the version of 38 C.F.R. § 3.310 in effect before the change, 
which version favors the claimant.  38 C.F.R. § 3.310 (2006).  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that § 1110 of the statute 
requires the existence of a present disability for VA 
compensation purposes); see also Gilpin v. West, 155 F.3d 1353 
(Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  (The 
Board recognizes that the Court has held that the presence of a 
disability at any time during the claim process can justify a 
grant of service connection, even where the most recent diagnosis 
is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007).)  

The Veteran can attest to factual matters of which he has first-
hand knowledge, such as experiencing pain in service, reporting 
to sick call, being placed on limited duty, and undergoing 
physical therapy.  See Washington v. Nicholson, 19 Vet. App. 362, 
368 (2005).  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a lay person is 
competent to identify the medical condition, (2) the lay person 
is reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  See Jandreau v. Nicholson, 
492 F. 3d 1372 (Fed. Cir. 2007).  In such cases, the Board is 
within its province to weigh that testimony and to make a 
credibility determination as to whether the evidence supports a 
finding of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21. Vet. App. 303 (2007).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A.  Left Knee

After review of the evidentiary record, the Board finds that 
service connection is not warranted for a left knee disorder.  
Significantly, the service treatment records (STRs) are 
completely silent with respect to any complaints or findings of a 
left knee disorder.  At the time of his separation examination in 
August 1970, clinical evaluation of the lower extremities was 
normal and the Veteran denied having any problems at that time.  
The first clinical documentation of the onset of a left knee 
disorder is in November 2007, some 27 years after service 
separation.  The Court has determined that a significant lapse in 
time between service and post-service medical treatment may be 
considered as part of the analysis of a service connection claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Veteran here has contended continuity of left knee 
symptomatology following an anti-tank mine incident in which he 
injured his right knee in 1968.  However, upon separation 
examination in August 1970, the Veteran denied any knee problems 
and clinical evaluation of the lower extremities was normal.  
Moreover, he failed to raise a claim of entitlement to service 
connection for a left knee disability until 2006, over 26 years 
following discharge; this failure to raise a claim strongly 
suggests that he has not suffered from chronic and continuous 
symptomatology since active service.  (He filed a claim for other 
disability as early as 1978.)  The Board therefore finds that the 
Veteran's statements are not credible.  As noted below, the VA 
examiner did not find a basis for linking a current disability to 
service despite the Veteran's assertions, which finding is 
additional evidence that the Veteran's claimed problem was not 
such that the medical professional found the assertion of 
continuity believable.  Therefore, continuity of symptomatology 
has not been demonstrated, either by the clinical evidence or 
through the Veteran's statements.  

The Board also finds that there is no persuasive evidence 
demonstrating a relationship between a currently diagnosed left 
knee disorder and service.  Following the VA examination in 
November 2007, the VA examiner reviewed the medical records, 
examined the Veteran, and offered his opinion that it was less 
likely as not that a current left knee condition was caused by or 
the result of the in-service mine accident.  The Veteran has not 
submitted any evidence of a nexus to service.  Moreover, while he 
may believe such a relationship exists, the question of etiology 
in this case involves issues that the Veteran, as a layperson is 
not competent to address.  Jandreau, 492 F.3d 1372 (Fed. Cir. 
2007).  

Given the absence of complaint or treatment until many years 
after service, and the absence of any credible evidence showing 
continuity of symptomatology since service, the Board finds that 
the evidence weighs against the Veteran's claim.  A left knee 
disorder is not the result of disease or injury incurred in or 
aggravated by service.  There is no evidence of a nexus between a 
post-service diagnosis and active service.  As such, the 
Veteran's claim for service connection for a left knee disorder 
must be denied.  There is no doubt of material fact to be 
resolved in the Veteran's favor.  Ortiz v. Principi, 274 F. 3d. 
1361, 1365 (Fed. Cir. 2001) (benefit-of-the-doubt rule does not 
apply when preponderance of evidence is against claim).  

B.  Neck and Lumbar Spine Disabilities

After review of the evidentiary record, the Board finds that 
service connection is not warranted for a neck disorder or a 
lumbar spine disorder.  Significantly, the STRs are negative for 
any complaints or findings of a neck or lumbar spine disorder.  
While the STRs reflect that the Veteran complained of a history 
of back trouble at the time of his separation examination in 
August 1970, clinical evaluation of the spine was normal.  The 
first clinical documentation of the onset of neck or low back 
disorder is in November 2007, some 27 years after service 
separation.  As with the analysis regarding the left knee claim, 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis of a 
service connection claim.  See generally Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000).  

In addition, there is no reliable evidence indicating that there 
is a relationship between the Veteran's current neck and back 
disorders and service.  Following the VA examination in November 
2007, the VA examiner reviewed the medical records, examined the 
Veteran, and offered his opinion that it was less than likely 
that the Veteran's cervical spine or lumbar spine disorder was 
related to the mine accident during service.  The Veteran has not 
submitted any reliable evidence of a nexus to service.  For the 
same reasons enunciated above regarding the left knee, the Board 
does not find the Veteran's assertions credible, especially in 
light of the VA examiner's opinion, which opinion took into 
account the Veteran's history.  

Given the absence of complaint or treatment until many years 
after service, and the absence of any credible evidence showing 
continuity of symptomatology since service, the Board finds that 
the evidence weighs against the Veteran's claim.  The Veteran's 
neck and low back disorders did not begin in service, and there 
is no evidence of a nexus between the post-service diagnoses and 
active service.  As such, the Veteran's claim for service 
connection for neck and low back disorders must be denied.  There 
is no doubt of material fact to be resolved in the Veteran's 
favor.  Ortiz v. Principi, 274 F. 3d. 1361, 1365 (Fed. Cir. 2001) 
(benefit-of-the-doubt rule does not apply when preponderance of 
evidence is against claim).  

Additionally, because arthritis was not manifest in the first 
post-service year, a grant of service connection based on a 
presumption of service incurrence or aggravation is not possible.  
38 C.F.R. §§ 3.307, 3.309.  

C.  Hiatal Hernia/GERD

Although the Veteran reported a history of frequent indigestion 
at the time of his separation examination in 1970, his physical 
examination revealed a normal abdomen and viscera.  After 
service, there were no complaints, findings, treatment, or 
diagnosis of a gastrointestinal disorder in the initial post-
service year, or until June 2006, many years after the Veteran 
was discharged from service.  During a June 2006 VA examination, 
it was noted that the Veteran was taking Nexium for 
gastroesophageal symptoms.  Subsequently, a September 2008 VA 
progress note showed a past medical history of GERD.  The records 
also indicate that the Veteran was taking Prilosec and Omeprazole 
to help manage his GERD symptoms.  

The absence of evidence of gastrointestinal complaints, findings, 
or diagnosis, in the many years post-service constitutes negative 
evidence tending to disprove the claim that the Veteran suffered 
from chronic gastrointestinal problems from service onward.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting 
that the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact).  

Moreover, the competent evidence does not establish that any 
diagnosed gastrointestinal disability began in service.  There is 
no documented continuity of symptomatology following service for 
many decades.  There is no record of any symptoms even 
intermittently from his separation from service forward.  Rather, 
the record does not reflect a diagnosis of a gastrointestinal 
disorder, including GERD, until decades after his discharge from 
service.  The record is devoid of competent evidence showing a 
link between service and GERD.  See generally Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (normal medical findings at the time 
of separation from service, as well as absence of any medical 
records of a diagnosis or treatment for many years after service, 
is probative evidence against a claim).  As already noted, the 
Board has not found assertions of continuous symptoms to be 
credible, especially in light of the absence of problems 
documented clinically, and because no claim was filed, even in 
1978 when the Veteran sought service connection for other 
disability.

The Veteran has asserted that his service-connected PTSD resulted 
in the development of GERD.  In order to establish service 
connection for a claimed disability on a secondary basis, there 
must be (1) medical evidence of a current disability; (2) a 
service-connected disability; and (3) medical evidence of a nexus 
between the service-connected disease or injury and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

Following a review of the Veteran's claims folder, in July 2006, 
a VA examiner noted that the Veteran was on medication for GERD.  
The examiner also noted that review of the medical literature did 
not support that finding that PTSD caused the noted physiological 
conditions or aggravated those conditions.  Therefore, the 
examiner concluded that the Veteran's GERD was not related to 
PTSD; nor was there medical evidence to support the conclusion 
that the condition was aggravated by PTSD.  

This opinion is well reasoned, detailed, consistent with other 
evidence of record, and included reference to the Veteran's 
specific history.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (Factors for assessing the probative value of a medical 
opinion include the thoroughness and detail of the opinion).  The 
Board may not base a decision on its own unsubstantiated medical 
conclusions but, rather, may reach a medical conclusion only on 
the basis of independent medical evidence in the record.  Hensley 
v. Brown, 5 Vet. App. 155 (1993).  Neither the Board nor the 
Veteran is competent to supplement the record with 
unsubstantiated medical conclusions.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  Conversely, health professionals are 
experts and are presumed to know the requirements applicable to 
their practice and to have taken them into account in providing a 
diagnosis.  

In sum, the file contains no evidence that the veteran's GERD or 
hiatal hernia is in anyway related to service-connected 
disability or medication taken therefor.  Accordingly, service 
connection is not warranted on a direct or on a secondary basis.  

The Board has considered the benefit-of-the-doubt doctrine, but 
finds that the record does not provide an approximate balance of 
negative and positive evidence on the merits.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Therefore, on the basis of the above analysis, and 
after consideration of all the evidence, the Board finds that the 
evidence does not establish service connection for hiatal hernia 
or GERD on either a direct or secondary basis.  Any currently 
shown disability is not traceable to an injury or disease 
incurred in or aggravated during active military service; nor is 
it proximately due to or the result of his service-connected 
PTSD.  

D.  Irritable Bowel Syndrome

As noted above, other than a reported history of frequent 
indigestion at his separation examination in August 1970, the 
Veteran's STRs are silent for any mention of gastrointestinal 
complaints or a diagnosis of a chronic gastrointestinal disorder.  

The post-service treatment reports reflect a history of and 
treatment for GERD.  However, the records do not show any 
complaints or clinical findings referable to a chronic lower 
intestinal disorder.  Moreover, the records do not indicate that 
any examiner has diagnosed or even considered a diagnosis of 
irritable bowel syndrome.

The Veteran has claimed that he has irritable bowel syndrome that 
is due to service; in the alternative, he has claimed that the 
disorder is due to his PTSD.  See 38 C.F.R. § 3.310 (disability 
which is proximately due to or the result of a service-connected 
disease or injury shall be service connected).  Service 
connection is in effect for PTSD.  

However, service connection on either basis requires that the 
claimant have the claimed disorder.  In this case, there is no 
medical evidence that the Veteran currently has a diagnosis of 
irritable bowel syndrome.  Lacking such evidence, service 
connection must be denied.  Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the current appeal.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

E.  Erectile Dysfunction

The Veteran seeks service connection for ED.  The Veteran 
maintains that his erectile dysfunction is related to his PTSD.  

The medical evidence of record does not show that the Veteran has 
a current diagnosis of ED.  The Veteran's August 1970 separation 
examination revealed that his prostate was normal.  

Although a review of the Veteran's claim file does show that the 
Veteran has reported erectile dysfunction and trying Viagra, it 
does not indicate any treatment for, or diagnosis of, ED.  
Furthermore, the Veteran's contentions that he suffers from 
erectile dysfunction secondary to PTSD are not supported by the 
evidence of record.  Significantly, on the occasion of a VA 
examination in November 2007, a review of systems reported no 
erectile dysfunction.  Service connection cannot be granted if 
there is no diagnosed disability.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  That a disease or injury occurred in 
service is not enough; there must be a current disability 
resulting from that disease or injury.  See Rabideau v. 
Derwinkski, 2 Vet. App. 141, 144 (1992); Chelte v. Brown, 10 Vet. 
App. 268, 271 (1997).  In the absence of proof of a present 
disability, there can be no valid claim.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  The preponderance of the 
evidence is against the claim.  Gilbert, 1 Vet App. at 57-58; 38 
U.S.C.A. § 5107 (b), 38 C.F.R. § 3.102.  

IV.  Rating Claims

Disability evaluations are determined by evaluating the extent to 
which a Veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of daily 
life, including employment, by comparing his symptomatology with 
the criteria set forth in the Schedule for Rating Disabilities 
(rating schedule).  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  

A disability may require re-evaluation in accordance with changes 
in a Veteran's condition.  It is thus essential, in determining 
the level of current impairment, that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.  However, where an award of service connection for 
a disability has been granted and the assignment of an initial 
evaluation is at issue, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 126 (2001).  

When all the evidence is assembled, the Board is then responsible 
for determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether the preponderance of the evidence is against 
the claim, in which case the claim is denied.  See 38 U.S.C.A. 
§ 5107(a); 38 C.F.R. § 3.102; and Gilbert v. Derwinski, 1Vet. 
App. 49, 55 (1990).  

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. 
§ 7104(a) (West 2002 & Supp. 2010).  When there is an approximate 
balance of evidence regarding the merits of an issue material to 
the determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a 
veteran need only demonstrate that there is an 'approximate 
balance of positive and negative evidence' in order to prevail."  
To deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert at 54.  

A.  PTSD

The Veteran's PTSD has been assigned a 30 percent rating under 
Diagnostic Code 9411, 38 C.F.R. § 4.130 (2009).  Under that code, 
a 30 percent evaluation is warranted when there is occupational 
and social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, mild 
memory loss (such as forgetting names, directions, recent 
events).  

A 50 percent evaluation is warranted when there is occupational 
and social impairment, with reduced reliability and productivity, 
due to such symptoms as flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
frequently than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to complete 
tasks); impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 evaluation is warranted when there is occupational and 
social impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); and an inability to establish and 
maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; and memory 
loss for names of close relatives, own occupation, or own name.  

The Global Assessment of Functioning score is a score reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See Richard v. 
Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.1994).  A GAF 
score of 41 to 50 is defined as denoting serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifter) or any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job).  A 
score of 51 to 60 is defined as moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) or 
moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  A GAF score of 61 to 70 is defined as some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), but generally 
functioning pretty well, with some meaningful interpersonal 
relationships.  A score of 71 to 80 indicates that, if symptoms 
are present at all, they are transient and expectable reactions 
to psychosocial stressors with no more than slight impairment in 
social and occupational functioning.  See Carpenter v. Brown, 8 
Vet. App. 240, 242-244 (1995).  

After a review of the evidence of record the Board finds that an 
evaluation in excess of 30 percent for PTSD is not warranted.  
PTSD does not result in disability that equates to functional 
loss greater than that which results in occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks.  
The Board notes that the evidence does not show circumstantial, 
circumlocutory, or stereotyped speech.  There was no 
obsessive/ritualistic behavior.  There was no reported flight of 
ideas or loosening of associations. In addition, there is no 
evidence of panic attacks more than once a week.  While the 
Veteran indicated that he had problems with random and frequent 
unprovoked irritability, anger outbursts and social withdrawal, 
the record indicates that he has been and continues to be 
employed full time.  Furthermore, while the Veteran's mood was 
noted to be hopeless, depressed and edgy, and he reported being 
short tempered, he was repeatedly noted to be cooperative, 
pleasant, and with good concentration and speech.  While he 
reported intrusive thoughts, he denied any hallucinations and 
suicidal or homicidal thoughts.  No impairment of thought process 
was reported.  Furthermore, at all the examinations the Veteran 
was noted to be fully oriented.  Such findings tend to show that 
the Veteran's service-connected PTSD is properly evaluated as 30 
percent disabling.  38 C.F.R. § 4.130, DC 9411.  

In this regard, the Board finds that the objective evidence of 
record does not reflect a level of impairment that warrants 50 
percent evaluation.  See 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2009).  The Veteran is not shown to exhibit occupational and 
social impairment with reduced reliability and productivity due 
to his symptomatology.  While it is noted that the Veteran is 
concerned about difficulty concentrating at work due to intrusive 
thoughts, and he reported irritable mood, anxiety, and 
nervousness when around other people, he is still working full 
time.  His mental status examinations did not reflect other 
symptoms typical of a 50 percent evaluation such as flattened 
affect; circumstantial, circumlocutory, or stereotyped, speech; 
difficulty in understanding complex commands; impairment of short 
and long-term memory; impaired judgment; and impaired abstract 
thinking.  Rather, while he reported occasional panic attacks, 
the competent evidence of record establishes that the Veteran's 
thoughts have been coherent and rational, his memory was within 
normal range, he was oriented, and he had no hallucinations or 
paranoid delusions.  

To adequately evaluate and assign the appropriate disability 
rating to the Veteran's service-connected PTSD, the Board must 
also analyze the veteran's GAF scores, in addition to the 
enumerated factors listed in 38 C.F.R. § 4.130, Diagnostic Code 
9411.  Mauerhan v. Principi, 16 Vet. App. 436, 443 (2002) 
(holding that "the rating specialist is to consider all symptoms 
of a claimant's condition that affect the level of occupational 
and social impairment, including, if applicable, those identified 
in the DSM-IV [Diagnostic and Statistical Manual of Mental 
Disorders, 4th ed.].

The Veteran's GAF scores during this appeal have been 60 (June 
2006) and 58 (February 2009 VA examination).  The above GAF 
scores reflect only a moderate level of symptoms.  In this 
regard, the Board observes that the Veteran has had no definite 
treatment for his PTSD and takes no prescribed medication for 
PTSD.  In this case, the reported symptomatology is consistent 
with the assigned GAF scores.  

In sum, based on the Veteran's GAF scores and clinical findings 
from the psychiatric examinations of record revealing few if any 
of the symptoms suggestive of a higher rating, an initial rating 
in excess of 30 percent for PTSD is not warranted at any time 
during the appeal.  His symptoms are more akin to the criteria 
set forth for the 30 percent rating.  As the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule is 
not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 
(1990).  

As for extraschedular consideration, the threshold determination 
is whether the disability picture presented in the record is 
contemplated by the rating schedule.  Thun v. Peake, 22 Vet. App. 
111 (2008).  The Board finds that the Veteran's disability 
picture is not so unusual or exceptional in nature as to render 
the schedular rating inadequate.  The Veteran's PTSD has been 
evaluated under the applicable diagnostic code that has 
specifically contemplated the level of occupational impairment 
caused by his PTSD.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  Floyd 
v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 9 Vet. 
App. 337 (1996).  



B.  Right Buttock Scar

The Veteran's service-connected scar of the right buttock has 
been assigned a noncompensable disability rating under 38 C.F.R. 
§ 4.118, Diagnostic Code 7804.  This diagnostic code is under the 
schedule of ratings for the skin.  In this regard, the Board 
notes that by regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
evaluating the skin.  Under the criteria that are applicable in 
this case, scars, other than head, face, or neck scars that are 
deep or cause limited motion are rated under Diagnostic Code 
7801.  Where there is evidence of such a scar area or areas 
exceeding 6 square inches (39 sq. cm.), a 10 percent evaluation 
will be assigned.  A 20 percent evaluation is warranted where 
there is evidence of a scar area or areas exceeding 12 square 
inches (77 sq. cm.).  A 30 percent evaluation is warranted where 
there is evidence of a scar area or areas exceeding 72 square 
inches (465 sq. cm.).  A 40 percent evaluation for area or areas 
exceeding 144 square inches (929 sq. cm.) is assignable.  38 
C.F.R. § 4.118, Diagnostic Code 7801 (2008).  Scars in widely 
separated areas, as on two or more extremities or on anterior and 
posterior surfaces of extremities or trunk, will be separately 
rated and combined in accordance with 38 C.F.R. § 4.25 (2008).  
38 C.F.R. § 4.118, Diagnostic Code 7802, Note (1) (2009).  A deep 
scar is one associated with underlying soft tissue damage.  
38 C.F.R. § 4.118, Diagnostic Code 7801, Note (2) (2008).  

Superficial scars (not associated with underlying soft tissue 
damage) other than on the head, face, or neck, that do not cause 
limited motion may be assigned a 10 percent rating for area or 
areas of 144 square inches (929 sq. cm.) or greater.  38 C.F.R. 
§ 4.118, Diagnostic Code 7802 (2008).  

Under the criteria for Diagnostic Code 7803, superficial, 
unstable scars warrant a 10 percent evaluation.  An unstable scar 
is one where, for any reason, there is frequent loss of covering 
of skin over the scar.  38 C.F.R. § 4.118, Diagnostic Code 7803 
(2008).  

Under the criteria for Diagnostic Code 7804, superficial scars, 
painful on examination, warrant a 10 percent disability rating.  
A superficial scar is one not associated with underlying soft 
tissue damage.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008).  

Under the criteria for Diagnostic Code 7805, scars may be rated 
on the limitation of the affected part.  38 C.F.R. § 4.118, 
Diagnostic Code 7805 (2008).  

In the instant case, the Veteran maintains that his right buttock 
scar is more disabling than currently evaluated.  In this regard, 
lay statements are considered to be competent evidence when 
describing symptoms of a disease or disability or an event.  
However, symptoms must be viewed in conjunction with the 
objective medical evidence of record.  

The evidence of record shows that the Veteran's service-connected 
scar of the right buttock measures approximately 4.25 cm in 
length and is 0.3 cm in width.  Moreover, a review of all of the 
relevant service and post- service medical evidence fails to show 
that the right buttock scar involved any underlying muscle in the 
buttock.  Accordingly, the criteria for rating muscle injuries 
found in 38 C.F.R. §§ 4.56 and 4.73 are not applicable with 
respect to this claim.  (The RO has not service connected any 
disability of the muscle.)  There is no evidence which indicates 
that the Veteran's scar of the right buttock causes limited 
function in the affected area.  Thus, a compensable rating under 
Diagnostic Code 7805 is not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7805.  

In addition, a compensable rating is not warranted under 
Diagnostic Code 7801 because there is no indication that the 
Veteran's scar of the right buttock is deep or causes limited 
motion and affects an area exceeding six square inches.  
Therefore, a compensable rating under Diagnostic Code 7801 is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2009).  

The Board further notes that a compensable rating is not 
warranted under Diagnostic Code 7802 as there is no indication 
that the Veteran's scar of the right buttock is of an area or 
areas of 144 square inches or greater.  38 C.F.R. § 4.118, 
Diagnostic Code 7802 (2009).  Moreover, the Veteran is not 
entitled to a compensable rating for his scar of the right 
buttock under Diagnostic Code 7803 or 7804.  Although the 
evidence of record shows that the scar is superficial, there is 
no indication that the scar is unstable or painful on 
examination.  In the February 2009 VA examination, the examiner 
specifically noted that the location of the Veteran's pain was 
not associated with the scar; rather, the pain was located in his 
right sacroiliac joint.  There was no pain or tenderness of the 
scar on examination.  Therefore, a compensable rating under 
either Diagnostic Code 7803 or 7804 is not warranted.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804 (2009).  

In light of the above, the Board finds that the preponderance of 
the evidence is against the claim for an increased (compensable) 
rating for the scar on the right buttock.  The Board has 
considered the doctrine of reasonable doubt; however, because the 
preponderance of the evidence is against the Veteran's claim, the 
doctrine is not for application and the claim must be denied.  38 
U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 
(Fed. Cir. 2001); Gilbert 1 Vet. App. at 49, 55- 57.  As with the 
PTSD claim, there is no suggestion that the Veteran experiences 
any problem with the scar not contemplated by the rating 
criteria.  Therefore, referral for consideration of an extra-
schedular rating is not warranted.

(The criteria for evaluating certain skin disabilities were 
changed in September 2008 (effective October 23, 2008).  73 Fed. 
Reg. 54708 (Sept. 23, 2008).  However, this change applies to all 
applications received on or after October 23, 2008.  The 
Veteran's application was received much earlier, so the new 
criteria have not been considered.  A claimant may request review 
under these new criteria, but no such request has been made in 
this case.  Id.)


ORDER

Service connection for a left knee disorder is denied.  

Service connection for a neck disorder is denied.  

Service connection for a lumbar spine disorder is denied.  

Service connection for hiatal hernia or GERD is denied.  

Service connection for irritable bowel syndrome is denied.   

Service connection for erectile dysfunction is denied.  

Entitlement to an initial rating in excess of 30 percent for PTSD 
is denied.  

Entitlement to an initial compensable rating for a right buttock 
scar is denied.  


REMAND

As discussed above, pursuant to the VCAA, VA has a duty to notify 
the Veteran and the accredited representative of any information 
and evidence necessary to substantiate a claim for VA benefits.  
See 38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b)).  
Furthermore, VA has a duty to assist the Veteran in obtaining 
evidence necessary to substantiate the claim, although the 
ultimate responsibility for furnishing evidence rests with the 
Veteran.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2010); 38 
C.F.R. § 3.159(c).  

In regard to the claim for an increased rating for the right knee 
disorder, the Board notes that this disorder was most recently 
evaluated during a VA examination in February 2009.  In a 
statement in support of claim, dated in June 2009, the Veteran's 
attorney maintained that, while the recent examination was better 
than a previous one, it still failed to adequately consider the 
Veteran's limitation of motion due to pain.  The attorney added 
that the medical examination was not reflective of the effect 
that the right knee disorder has on the Veteran's daily life.  In 
essence, he argues that the Veteran's right knee disorder is more 
severely disabling than reflected by the current record.  The 
Veteran is entitled to a new VA examination where there is 
evidence (including his statements) that the condition has 
worsened since the last examination.  Snuffer v. Gober, 10 Vet. 
App. 400, 403 (1997); Caffrey, 6 Vet. App. at 381; VAOPGCPREC 11-
95 (1995).  Based on the June 2009statement, the Board finds that 
the Veteran should also be afforded a new VA examination to 
evaluate the current severity of his right knee disability.  

Moreover, information in the record indicates that the veteran 
has been receiving ongoing medical treatment at the VA medical 
center (VAMC) in Columbia, Missouri.  In March 2010, the 
Veteran's attorney indicated that he had an appointment in April 
2010 for evaluation of increased pain in the right knee; he noted 
that X-rays and an MRI were scheduled to be taken at that time.  
Subsequently, in a letter dated in May 2010, it was noted that 
the Veteran was indeed treated at the VAMC in April 2010 for his 
right knee; X-rays were taken and he was given steroids and a 
cane for ambulation.  It was further noted that the Veteran was 
scheduled to undergo physical therapy for the right knee.  Thus, 
it appears that additional VA records need to be obtained and a 
remand is required to obtain such records.  

In May 2010, the veteran completed a VA Form 21-4142 authorizing 
VA to obtain his treatment records from Sport Rehab, Inc.  A 
review of the veteran's claims folder does not indicate that any 
attempt to obtain these records has been made.  Therefore, on 
remand, VA should attempt to obtain and associate these records 
with the claims file.  See 38 U.S.C.A. § 5103A (b) (West 2002)  

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to his claim and to ensure full 
compliance with due process requirements, the case is REMANDED to 
the agency of original jurisdiction (AOJ) for the following 
actions:

1.  The AOJ should obtain from the 
Columbia, Missouri VAMC all outstanding 
medical records from February 2009 to the 
present.  The AOJ must follow the 
procedures set forth in 38 C.F.R. 
§ 3.159(c) as regards requesting records 
from Federal facilities.  The AOJ should 
obtain all records from Sport Rehab, Inc., 
in Rolta, Missouri.  All records and/or 
responses received should be associated 
with the claims file.  

2.  Schedule the Veteran for a VA 
orthopedic examination in order to 
ascertain the severity of his right knee 
disorder.  The claims folder should be made 
available to the examiner in conjunction 
with the examination.  All necessary tests 
should be performed.  The examiner should 
specifically indicate the ranges of motion 
of the Veteran's right knee.  The examiner 
should also note the presence and degree of 
any lateral instability or subluxation upon 
physical examination-slight, moderate, or 
severe.  The orthopedic examiner should 
comment on any functional impairment due to 
pain, weakness, etc. and the pathology 
associated with functional impairment 
should be described.  With respect to the 
subjective complaints of pain, etc., the 
examiner should be requested to 
specifically comment on whether pain is 
visibly manifested on movement of the 
joint, the presence and degree of, or 
absence of, muscle atrophy attributable to 
the service-connected disability and the 
presence or absence of any other objective 
manifestation that would demonstrate disuse 
or functional impairment due to pain, 
weakness, etc., attributable to the 
service-connected disability.  All 
functional losses should be equated to 
additional loss of motion (beyond that 
shown clinically).  Such an assessment 
regarding functional loss should be made 
with respect to both flexion and extension.

3.  The AOJ should ensure that all 
requested actions have been accomplished in 
compliance with this remand.  If any action 
is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).  

4.  Thereafter, the AOJ should readjudicate 
the Veteran's right knee claim on the basis 
of all evidence of record and all 
applicable laws and regulations.  If the 
benefit sought remains denied, the Veteran 
and his  representative should be furnished 
a supplemental statement of the case 
(SSOC), which includes a summary of 
additional evidence submitted, and any 
additional applicable laws and regulations.  
The SSOC must provide reasons and bases for 
the decision reached.  Thereafter, the 
Veteran and his attorney should be given 
the opportunity to respond.  

After the above actions have been accomplished, the case should 
be returned to the Board for further appellate consideration, if 
otherwise in order.  By this remand the Board intimates no 
opinion, either legal or factual, as to the ultimate 
determination warranted in this case.  The purposes of this 
remand are to further develop the record and to afford the 
Veteran due process of law. 

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).  



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


